Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 1 of 36 PageID 102


                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


    LOUIS THOMAS,

           Applicant,

    v.                                                     CASE NO. 8:17-cv-2205-T-23AAS

    SECRETARY, Department of Corrections,

          Respondent.
    ____________________________________/


                                                ORDER

           Louis Thomas applies for the writ of habeas corpus under 28 U.S.C. § 2254

    (Doc. 1) and challenges the validity of his state conviction for robbery, for which

    conviction Thomas serves thirty years imprisonment. Numerous exhibits

    (“Respondent’s Exhibit __”) support the response. (Doc. 7) The respondent admits

    the application’s timeliness. (Doc. 7 at 11)

                                                 Facts1

           Thomas entered a retail store, confronted the store clerk (the “victim”), and

    demanded money. While in the store, Thomas pulled a stocking over his face and

    pushed the victim to the back of the store. Thomas took money from the cash

    register and fled. When the police arrived at the scene, the victim provided a

    physical description of the perpetrator and his clothing, which description was


           1
            This factual summary derives form Thomas’s brief on direct appeal and the record.
    (Respondent’s Exhibits 6 and 11)
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 2 of 36 PageID 103


    broadcast to other officers in the area. Within ten minutes of the broadcast Officer

    Liem Mach saw a man — later identified as Thomas — matching the suspect’s

    description and riding a bicycle less than two miles from the crime scene. Thomas

    was riding a bicycle without a proper registration. When Officer Mach attempted to

    initiate a traffic stop, Thomas fled. Officer Mach chased Thomas and apprehended

    him. When the victim was brought to the location where Thomas was apprehended,

    Thomas was removed from a police car in handcuffs. The victim immediately

    identified Thomas as the robber and advised that he had changed his clothes.

    Thomas was arrested. In a subsequent search of Thomas’s backpack the police

    discovered the clothing the victim had described that Thomas was wearing when he

    entered the store, some nylon stockings, and cash.

           Thomas was charged with robbery. A jury convicted Thomas and he serves

    thirty years imprisonment as a prison releasee re-offender.

                                      Standard of Review

           The Anti-Terrorism and Effective Death Penalty Act of 1996 (AAEDPA@)

    governs Thomas’s application. Wilcox v. Florida Dep’t of Corr., 158 F.3d 1209, 1210

    (11th Cir. 1998), cert. denied, 531 U.S. 840 (2000). Section 2254(d), which creates a

    highly deferential standard for federal court review of a state court adjudication,

    states in pertinent part:

                  An application for a writ of habeas corpus on behalf of a person
                  in custody pursuant to the judgment of a State court shall not
                  be granted with respect to any claim that was adjudicated on
                  the merits in State court proceedings unless the adjudication of
                  the claim C




                                                -2-
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 3 of 36 PageID 104


                        (1) resulted in a decision that was contrary to, or
                        involved an unreasonable application of, clearly
                        established Federal law, as determined by the
                        Supreme Court of the United States; or
                        (2) resulted in a decision that was based on an
                        unreasonable determination of the facts in light
                        of the evidence presented in the State court
                        proceeding.

          Williams v. Taylor, 529 U.S. 362, 412S13 (2000), explains this deferential

    standard:

                 In sum, ' 2254(d)(1) places a new constraint on the power of a
                 federal habeas court to grant a state prisoner’s application for a
                 writ of habeas corpus with respect to claims adjudicated on the
                 merits in state court. Under ' 2254(d)(1), the writ may issue
                 only if one of the following two conditions is satisfied C the
                 state-court adjudication resulted in a decision that (1) “was
                 contrary to . . . clearly established Federal Law, as determined
                 by the Supreme Court of the United States” or (2) “involved an
                 unreasonable application of . . . clearly established Federal law,
                 as determined by the Supreme Court of the United States.”
                 Under the “contrary to” clause, a federal habeas court may
                 grant the writ if the state court arrives at a conclusion opposite
                 to that reached by this Court on a question of law or if the state
                 court decides a case differently than this Court has on a set of
                 materially indistinguishable facts. Under the “unreasonable
                 application” clause, a federal habeas court may grant the writ if
                 the state court identifies the correct governing legal principle
                 from this Court’s decisions but unreasonably applies that
                 principle to the facts of the prisoner’s case.

          “The focus . . . is on whether the state court’s application of clearly established

    federal law is objectively unreasonable, . . . an unreasonable application is different

    from an incorrect one.” Bell v. Cone, 535 U.S. 685, 693 (2002). “As a condition for

    obtaining habeas corpus from a federal court, a state prisoner must show that the

    state court’s ruling on the claim being presented in federal court was so lacking in

    justification that there was an error well understood and comprehended in existing

    law beyond any possibility for fairminded disagreement.” Harrington v. Richter,

    562 U.S. 86, 103 (2011). See White v. Woodall, 572 U.S. 415, 427 (2014) (“The critical

    point is that relief is available under ' 2254(d)(1)’s unreasonable-application clause if,

                                                -3-
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 4 of 36 PageID 105


    and only if, it is so obvious that a clearly established rule applies to a given set of

    facts that there could be no ‘fairminded disagreement= on the question . . . .”)

    (citing Richter); Woods v. Donald, 575 U.S. 312, 316 (2015) (“And an ‘unreasonable

    application of’ those holdings must be objectively unreasonable, not merely wrong;

    even clear error will not suffice.”) (quoting Woodall, 572 U.S. at 419). Accord Brown

    v. Head, 272 F.3d 1308, 1313 (11th Cir. 2001) (“It is the objective reasonableness, not

    the correctness per se, of the state court decision that we are to decide.”). The phrase

    “clearly established Federal law” encompasses only the holdings of the United States

    Supreme Court “as of the time of the relevant state-court decision.” Williams v.

    Taylor, 529 U.S. at 412.

           The purpose of federal review is not to re-try the state case. “The [AEDPA]

    modified a federal habeas court’s role in reviewing state prisoner applications in

    order to prevent federal habeas ‘retrials’ and to ensure that state-court convictions

    are given effect to the extent possible under law.” Bell v. Cone, 535 U.S. at 694.

    A federal court must afford due deference to a state court=s decision. “AEDPA

    prevents defendants — and federal courts — from using federal habeas corpus review

    as a vehicle to second-guess the reasonable decisions of state courts.” Renico v. Lett,

    559 U.S. 766, 779 (2010). See also Cullen v. Pinholster, 563 U.S. 170, 181 (2011)

    (“This is a ‘difficult to meet,’ . . . and ‘highly deferential standard for evaluating

    state-court rulings, which demands that state-court decisions be given the benefit of

    the doubt’ . . . .”) (citations omitted). If the last state court to decide a federal claim

    explains its decision in a reasoned opinion, a federal habeas court reviews the


                                                -4-
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 5 of 36 PageID 106


    specific reasons as stated in the opinion and defers to those reasons if they are

    reasonable. Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018) (“[A] federal habeas

    court simply reviews the specific reasons given by the state court and defers to those

    reasons if they are reasonable.”). When the relevant state-court decision is not

    accompanied with reasons for the decision, the federal court “should ‘look through’

    the unexplained decision to the last related state-court decision that does provide a

    relevant rationale [and] presume that the unexplained decision adopted the same

    reasoning.” Wilson, 138 S. Ct. at 1192. “[T]he State may rebut the presumption by

    showing that the unexplained affirmance relied or most likely did rely on different

    grounds than the lower state court=s decision . . . .” Wilson, 138 S. Ct. at 1192.

          In a per curiam decision without a written opinion the state appellate court

    on direct appeal affirmed Thomas’s conviction and sentence. (Respondent’s

    Exhibit 13) In another per curiam decision without a written opinion the state

    appellate court affirmed the denial of Thomas’s subsequent Rule 3.850 motion for

    post-conviction relief. (Respondent=s Exhibit 17) A state appellate court’s per curiam

    affirmance warrants deference under Section 2254(d)(1) because “the summary

    nature of a state court’s decision does not lessen the deference that it is due.” Wright

    v. Moore, 278 F.3d 1245, 1254 (11th Cir.), reh’g and reh’g en banc denied, 278 F.3d 1245

    (2002), cert. denied sub nom Wright v. Crosby, 538 U.S. 906 (2003); Richter, 562 U.S.

    at 100 (“When a federal claim has been presented to a state court and the state court

    has denied relief, it may be presumed that the state court adjudicated the claim on

    the merits in the absence of any indication or state-law procedural principles to the


                                              -5-
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 6 of 36 PageID 107


    contrary.”); Bishop v. Warden, 726 F. 3d 1243, 1255S56 (11th Cir. 2013) (describing

    the difference between an “opinion” or “analysis” and a “decision” or “ruling” and

    explaining that deference is accorded the state court’s “decision” or “ruling” even

    absent an “opinion” or “analysis”).

          As Pinholster, 563 U.S. at 181B82, explains, review of the state court decision is

    limited to the record that was before the state court:

                 We now hold that review under ' 2254(d)(1) is limited to the
                 record that was before the state court that adjudicated the claim
                 on the merits. Section 2254(d)(1) refers, in the past tense, to a
                 state-court adjudication that Aresulted in@ a decision that was
                 contrary to, or “involved” an unreasonable application of,
                 established law. This backward-looking language requires an
                 examination of the state-court decision at the time it was made.
                 It follows that the record under review is limited to the record
                 in existence at that same time, i.e., the record before the state
                 court.

    Thomas bears the burden of overcoming by clear and convincing evidence a state

    court factual determination. “[A] determination of a factual issue made by a State

    court shall be presumed to be correct. The applicant shall have the burden of

    rebutting the presumption of correctness by clear and convincing evidence.”

    28 U.S.C. ' 2254(e)(1). This presumption of correctness applies to a finding of fact

    but not to a mixed determination of law and fact. Parker v. Head, 244 F.3d 831, 836

    (11th Cir.), cert. denied, 534 U.S. 1046 (2001). The state court’s rejection of Thomas’s

    post-conviction claims warrants deference in this case. (Order Denying Motion for

    Post-Conviction Relief, Respondent=s Exhibit 15)

                              Ineffective Assistance of Counsel

          Thomas claims ineffective assistance of counsel, a difficult claim to sustain.

    “[T]he cases in which habeas petitioners can properly prevail on the ground of


                                               -6-
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 7 of 36 PageID 108


    ineffective assistance of counsel are few and far between.” Waters v. Thomas, 46 F.3d

    1506, 1511 (11th Cir. 1995) (en banc) (quoting Rogers v. Zant, 13 F.3d 384, 386 (11th

    Cir. 1994)). Sims v. Singletary, 155 F.3d 1297, 1305 (11th Cir. 1998), explains that

    Strickland v. Washington, 466 U.S. 668, 687 (1984), governs an ineffective assistance

    of counsel claim:

                 The law regarding ineffective assistance of counsel claims is
                 well settled and well documented. In Strickland v. Washington,
                 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), the
                 Supreme Court set forth a two-part test for analyzing ineffective
                 assistance of counsel claims. According to Strickland, first, the
                 defendant must show that counsel’s performance was deficient.
                 This requires showing that counsel made errors so serious that
                 counsel was not functioning as the “counsel” guaranteed the
                 defendant by the Sixth Amendment. Second, the defendant
                 must show that the deficient performance prejudiced the
                 defense. This requires showing that counsel’s errors were so
                 serious as to deprive the defendant of a fair trial, a trial whose
                 result is reliable. Strickland, 466 U.S. at 687, 104 S. Ct. 2052.

          Strickland requires proof of both deficient performance and consequent

    prejudice. Strickland, 466 U.S. at 697 (“There is no reason for a court deciding an

    ineffective assistance claim . . . to address both components of the inquiry if the

    defendant makes an insufficient showing on one.”); Sims, 155 F.3d at 1305

    (“When applying Strickland, we are free to dispose of ineffectiveness claims on

    either of its two grounds.”). “[C]ounsel is strongly presumed to have rendered

    adequate assistance and made all significant decisions in the exercise of reasonable

    professional judgment.” Strickland, 466 U.S. at 690. “[A] court deciding an actual

    ineffectiveness claim must judge the reasonableness of counsel’s challenged conduct

    on the facts of the particular case, viewed as of the time of counsel’s conduct.”

    466 U.S. at 690. Strickland requires that “in light of all the circumstances, the




                                                -7-
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 8 of 36 PageID 109


    identified acts or omissions were outside the wide range of professionally competent

    assistance.” 466 U.S. at 690.

          Thomas must demonstrate that counsel’s alleged error prejudiced the defense

    because “[a]n error by counsel, even if professionally unreasonable, does not warrant

    setting aside the judgment of a criminal proceeding if the error had no effect on the

    judgment.” 466 U.S. at 691. To meet this burden, Thomas must show “a reasonable

    probability that, but for counsel=s unprofessional errors, the result of the proceeding

    would have been different. A reasonable probability is a probability sufficient to

    undermine confidence in the outcome.” 466 U.S. at 694.

          Strickland cautions that “strategic choices made after thorough investigation

    of law and facts relevant to plausible options are virtually unchallengeable; and

    strategic choices made after less than complete investigation are reasonable precisely

    to the extent that reasonable professional judgments support the limitations on

    investigation.” 466 U.S. at 690B91. Thomas cannot meet his burden merely by

    showing that the avenue chosen by counsel proved unsuccessful.

                 The test has nothing to do with what the best lawyers would
                 have done. Nor is the test even what most good lawyers would
                 have done. We ask only whether some reasonable lawyer at the
                 trial could have acted, in the circumstances, as defense counsel
                 acted at trial . . . . We are not interested in grading lawyers’
                 performances; we are interested in whether the adversarial
                 process at trial, in fact, worked adequately.

    White v. Singletary, 972 F.2d 1218, 1220B21 (11th Cir. 1992). Accord Chandler v.

    United States, 218 F.3d 1305, 1313 (11th Cir. 2000) (“To state the obvious: the trial

    lawyers, in every case, could have done something more or something different. So,

    omissions are inevitable . . . . [T]he issue is not what is possible or ‘what is prudent


                                               -8-
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 9 of 36 PageID 110


    or appropriate, but only what is constitutionally compelled.’”) (en banc) (quoting

    Burger v. Kemp, 483 U.S. 776, 794 (1987)).

           Hittson v. GDCP Warden, 759 F.3d 1210, 1267 (11th Cir. 2014), cert. denied sub

    nom., Hittson v. Chatman, 135 S. Ct. 2126 (2015), explains the required extent of

    counsel’s investigation:

                  [W]e have explained that “no absolute duty exists to investi-
                  gate particular facts or a certain line of defense.” Chandler,
                  218 F.3d at 1317. “[C]ounsel has a duty to make reasonable
                  investigations or make a reasonable decision that makes
                  particular investigations unnecessary.” Strickland, 466 U.S.
                  at 691, 104 S. Ct. at 2066 (emphasis added). “[C]ounsel need
                  not always investigate before pursuing or not pursuing a line
                  of defense. Investigation (even a nonexhaustive, preliminary
                  investigation) is not required for counsel reasonably to decline
                  to investigate a line of defense thoroughly.” Chandler, 218 F.3d
                  at 1318. “In assessing the reasonableness of an attorney’s
                  investigation . . . a court must consider not only the quantum
                  of evidence already known to counsel, but also whether the
                  known evidence would lead a reasonable attorney to investigate
                  further.” Wiggins, 539 U.S. at 527, 123 S. Ct. at 2538.

    See also Jones v. Barnes, 463 U.S. 745, 751 (1983) (confirming that counsel has no duty

    to raise a frivolous claim).

           Under 28 U.S.C. ' 2254(d) Thomas must prove that the state court’s

    decision was “(1) . . . contrary to, or involved an unreasonable application of, clearly

    established Federal law, as determined by the Supreme Court of the United States or

    (2) . . . based on an unreasonable determination of the facts in light of the evidence

    presented in the State court proceeding.” Sustaining a claim of ineffective assistance

    of counsel is very difficult because “[t]he standards created by Strickland and

    ' 2254(d) are both >highly deferential,= and when the two apply in tandem, review

    is ‘doubly’ so.” Richter, 562 U.S. at 106. Pinholster, 563 U.S. at 202 (stating that an

    applicant must overcome this “’doubly deferential’ standard of Strickland and [the]


                                                -9-
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 10 of 36 PageID 111


    AEDPA”), Johnson v. Sec’y, Dep’t of Corr., 643 F.3d 907, 911 (11th Cir. 2011)

    (“Double deference is doubly difficult for a petitioner to overcome, and it will be a

    rare case in which an ineffective assistance of counsel claim that was denied on the

    merits in state court is found to merit relief in a federal habeas proceeding.”), and

    Pooler v. Sec’y, Dep’t of Corr., 702 F.3d 1252, 1270 (11th Cir. 2012) (“Because we must

    view Pooler’s ineffective counsel claim C which is governed by the deferential

    Strickland test C through the lens of AEDPA deference, the resulting standard of

    review is “doubly deferential.”), cert. denied, 134 S. Ct. 191 (2013).

          Because the state court correctly recognized that Strickland governs each

    claim of ineffective assistance of counsel, Thomas cannot meet the “contrary to”

    test in Section 2254(d)(1). Thomas instead must show that the state court

    unreasonably applied Strickland or unreasonably determined the facts. In

    determining “reasonableness,” a federal application for the writ of habeas corpus

    authorizes determining only “whether the state habeas court was objectively

    reasonable in its Strickland inquiry” and not an independent assessment of whether

    counsel’s actions were reasonable. Putnam v. Head, 268 F.3d 1223, 1244, n.17 (11th

    Cir. 2001), cert. denied, 537 U.S. 870 (2002). The presumption of correctness and the

    highly deferential standard of review requires that the analysis of each claim begin

    with the state court’s analysis.




                                              - 10 -
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 11 of 36 PageID 112


    Ground One

          Thomas contends that the trial court erred by conducting an “inadequate”

    Nelson2 hearing. Thomas argues that he advised the trial judge that his trial counsel

    failed to both file a “meritorious” motion to suppress and effectively communicate

    with him about the case. He alleges that “the circumstances of his case implicate

    constitutional due process violations” and that his “interactions with counsel

    constituted ‘good cause,’ such as a complete breakdown in communication and an

    irreconcilable conflict over the meritorious motion to suppress,” warranting

    appointment of new counsel. (Doc. 1 at 20)

          The respondent correctly argues that, to the extent Thomas argues that the

    trial court misapplied Nelson, he cannot obtain relief because he alleges a violation

    of state law. Federal habeas relief for a person in custody under the judgment of a

    state court is available only on the ground that the custody violates the Constitution,

    laws, or treaties of the United States. 28 U.S.C. § 2254(a). Whether the trial court

    correctly applied either state law or a state procedural rule is a matter of state law

    that is not cognizable on federal habeas corpus review. See Swarthout v. Cooke,

    562 U.S. 216, 219 (2011) (“The habeas statute unambiguously provides that a federal

    court may issue a writ of habeas corpus to a state prisoner only on the ground that

    he is in custody in violation of the Constitution or laws or treaties of the United

    States.”) (internal quotations and citations omitted); Estelle v. McGuire, 502 U.S.




          2
              See Nelson v. State, 274 So. 2d 256 (Fla. 4th DCA 1973).


                                                    - 11 -
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 12 of 36 PageID 113


    62, 67 (1991) (“[I]t is not the province of a federal habeas court to re–examine state-

    court determinations on state­law questions.”).

           To the extent that he argues that the trial court’s “inadequate” Nelson hearing

    violated his federal constitutional rights to self-representation and due process,

    Thomas cannot obtain relief.3 Nelson establishes “the procedure which the trial court

    should follow for the purpose of protecting an indigent’s Sixth Amendment right to

    counsel in a criminal prosecution where before the commencement of the trial the

    Defendant moves to discharge appointed counsel.” Nelson, 274 So. 2d at 258.4 The

    United States Supreme Court has established no procedure for when an indigent

    criminal defendant with court-appointed counsel does not want to proceed pro se, but

    instead wants another court-appointed lawyer because his current lawyer is allegedly

    ineffective. United States v. Garey, 540 F.3d 1253, 1262 (11th Cir. 2008) (“Although

    the Sixth Amendment guarantees counsel, it does not grant defendants the

    unqualified right to counsel of their choice. An indigent criminal defendant ‘does

    not have a right to have a particular lawyer represent him, nor to demand a different

    appointed lawyer except for good cause.’”) (quoting Thomas v. Wainwright, 767 F.2d

    738, 742 (11th Cir. 1985)). A defendant must show good cause — a fundamental




           3
             The state appellate court rejected this argument in Thomas’s direct appeal. (Respondent’s
    Exhibits 11 and 13)
           4
             Under Nelson “[i]f incompetency of counsel is assigned by the defendant as the reason, or
    a reason, [that an indigent defendant wants to discharge his court-appointed counsel], the trial judge
    should make a sufficient inquiry of the defendant and his appointed counsel to determine whether
    or not there is reasonable cause to believe that the court appointed counsel is not rendering effective
    assistance to the defendant.” 274 So. 2d at 258–259.


                                                    - 12 -
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 13 of 36 PageID 114


    problem that would lead to an apparently unjust verdict — in order to demand a

    different appointed lawyer.

           United States v. Jimenez-Antunez, 820 F.3d 1267, 1271 (11th Cir. 2016),

    explains:

                  Good cause exists where there is “a fundamental problem,
                  ‘such as a conflict of interest, a complete breakdown in
                  communication or an irreconcilable conflict which leads to an
                  apparently unjust verdict.’” United States v. Garey, 540 F.3d
                  1253, 1263 (11th Cir. 2008) (en banc) (quoting United States v.
                  Young, 482 F.2d 993, 995 (5th Cir. 1973)). The exception for
                  good cause protects the right to effective assistance of counsel;
                  if good cause exists, a defendant no longer has effective
                  representation. See United States v. Rivera–Corona, 618 F.3d 976,
                  979 (9th Cir. 2010).

           Thomas’s “reasons for seeking substitute appointed counsel included counsel’s

    failure to file a motion to suppress, lack of communication, lack of visiting the

    Petitioner in jail, calling Petitioner a . . . racial slur, and Petitioner’s pending bar

    complaint against defense counsel.” (Doc. 11 at 3) In his reply Thomas asserts that

    “the presiding judge did not determine the frequency or adequacy of [appointed

    counsel]’s communicating with Mr. Thomas and never determined on the record

    that the motions to suppress were not meritorious and therefore could not be

    litigated, that [appointed counsel] had adequately communicated with Mr. Thomas,

    or that an adequate attorney/client relationship existed for proceeding to trial.”

    (Doc. 11 at 3)




                                                - 13 -
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 14 of 36 PageID 115


           Thomas moved for a Nelson hearing seeking to discharge his public defender,

    Marc Parish.5 (Respondent’s Exhibit 3) The state court denied the motion after a

    hearing. Thomas again moved for a Nelson hearing and moved to dismiss the Office

    of the Public Defender. During the Nelson hearing Thomas explained the basis for

    his motions (Respondent’s Exhibit 10, February 17, 2012, motion hearing at 6–15):

                  THE COURT: All right. On State of Florida v. Louis
                  Thomas. . . . The public defender entered a plea of not guilty
                  and demand for discovery. That first attorney was Mr. Swisher.
                  There was an amended information and a reaffirmation of the
                  plea of not guilty. It looks like discovery commenced. I see in
                  the court file a notice of trial for December the 14th.

                  There was a motion for a Nelson hearing. Complaints were
                  made about Attorney Swisher. There was a Nelson hearing
                  scheduled for October the 13th of last year. And then prior to
                  that hearing, a public defender, Bethany Jackson, entered a
                  notice. There was also a motion to reset the trial date because
                  of the change in attorneys. And then apparently Public
                  Defender Parish was assigned to the case and the defendant
                  has filed another motion for a Nelson hearing that was filed
                  December 20th.

                  The last time that we were here I went over the Nelson hearing
                  with you, giving you a Nelson hearing and you explained what
                  your complaints were with Mr. Parish. And the Court made a
                  finding that you — that Mr. Parish was not doing anything
                  below the standard acceptable in the community, the legal
                  community, in representing you.

                  The you filed the following: a motion to suppress evidence.
                  You filed, in fact, a couple of those. And I’m telling you that
                  those motions are nullities because right now Parish is still
                  your attorney.

                  That’s the status of the case as you stand at that podium
                  right now. So, the last time you were here, I heard all your
                  complaints. I said that your complaints did not rise to the


           5
              Public defender John Swisher was originally appointed to represent Thomas. Thomas
    moved to discharge Swisher, which motion was denied. The case was subsequently reassigned
    before trial to public defender Marc Parish.


                                                 - 14 -
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 15 of 36 PageID 116


                level where I had to remove Parish. So now, do you want to
                continue with Attorney Parish?

                THE DEFENDANT: No, sir.

                THE COURT: Do you want to hire a lawyer?

                THE DEFENDANT: I can’t afford a lawyer, sir.

                THE COURT: Okay. So what do you want to do?

                THE DEFENDANT: I do not want Mr. Parish to represent
                me.

                THE COURT: Okay.

                THE DEFENDANT: And I’ve never went through no Nelson
                hearing with Mr. Parish. I never stand before you with a
                motion, a Nelson hearing with my complaint against Mr. Parish,
                period.

                THE COURT: Let’s go through, one more time, your
                complaints with Mr. Parish. Go ahead.

                ....

                THE DEFENDANT: I have a Bar complaint against Mr.
                Parish that’s pending right now, sir.

                THE COURT: All right. That’s not a ground. Go ahead.

                THE DEFENDANT: Mr. Parish supposed to came — I
                have no communication with Mr. Parish. I think it’s rude
                for (unintelligible) of communication and plus diligency. Mr.
                Parish have not even came to visit me. Mr. Parish have not
                done anything for me. Mr. Parish told me he would not file no
                motions period. Him and Mr. Swisher is conspired against me
                and I don’t trust Mr. — I don’t have no confidence in this man.

                When I first came to jail I was taking two blood pressure
                medications. Now I’m taking five because Mr. Parish have
                not came to visit me. He told me he was going to come and
                visit me. He told me he would help me out, he’ll fight for me.
                He told me he’s not intimidated by you. He told me he’ll step
                before you and then Mr. Parish, when I told him I was going to
                file a Bar complaint against Mr. Parish and Mr. Parish told — I
                said like I needed him and Swisher. He told me in the cell that


                                             - 15 -
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 16 of 36 PageID 117


                he don’t care what I do, porch monkey. And to me that’s a
                racial slur.

                THE COURT: Okay.

                THE DEFENDANT: And I have no confidence in this man,
                period, with my life at stake. I’m a grandfather, first time, and I
                don’t trust Mr. Parish. Mr. Parish has not done nothing for me.
                He don’t even visit me. I have sent 62’s to him six times. He
                never came to visit me. And he promised me he was going to
                visit. He told me, said he going to visit me. And, like, I say, I
                had a hearing for a complaint against him at the Bar. I have
                paper here from the Bar telling him to come [visit] me on the
                24th of last month. He did not come. Then I filed a bar [sic] and
                made a formal complaint against Mr. Parish. It’s right now, it’s
                already pending.

                THE COURT: Okay.

                THE DEFENDANT: I have the paperwork here to show.

                THE COURT: Okay. I reviewed your motion for Nelson
                hearing. And let’s — we’ll go through it paragraph by
                paragraph.

                Marc Parish failed to challenge the defendant [sic] by raising the
                constitutionality of identification. Okay? That didn’t make any
                sense at all, that paragraph. But I’m sure that you have some
                sort of a complaint about your identification in the case. You
                requested him to submit a motion to suppress and he failed to
                file a motion to suppress regarding misidentification. That’s
                what paragraph two says.

                Mr. Nelson [sic], have you reviewed the facts of the case?

                MR. PARISH: Yes, sir.

                THE COURT: Mr. Parish, do you have — have you reviewed
                the facts of the case?

                MR. PARISH: I have, sir.

                THE COURT: In your professional judgment, does a motion
                for misidentification exist?

                MR. Parish: No, sir.




                                              - 16 -
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 17 of 36 PageID 118


                THE COURT: All right. Now, the reason I ask a lawyer that
                question is because he has four years of college, three years of
                law school and years of experience as an attorney. Now let’s go
                to you. What is your educational background?

                THE DEFENDANT: Tenth grade, sir.

                ....

                THE COURT: Counsel failed to subpoena for a deposition
                witness. Have you subpoenaed people for deposition or has
                your office subpoenaed people for deposition?

                MR. PARISH: At this point in time the depositions of all the
                witnesses except for one, which was added, I believe, a month
                ago. And we tried doing that on Tuesday. That person did not
                show up so we’re in the process of resetting that now.

                THE COURT: Okay.

                MR. PARISH: That’d be the last witness.

                THE COURT: All right. So in paragraph five, counsel failed
                to subpoena the victim. That’s not true?

                MR. PARISH: I have the transcript here from that deposition.

                THE COURT: Okay. So then you, again, talk about this
                motion to suppress identification. And he failed to schedule a
                pro visit after being requested. I’m not really sure what that
                means. But, have you visited with this man?

                MR. PARISH: I visited with him here in court and any issues
                regarding personal visits at the jail, I believe, [are] being taken
                up with the Bar. And that was for the purposes of not sort of
                going into attorney/client privilege.

                ....

                THE COURT: Okay. So you’ve had Mr. Swisher; you
                complained about him. You had Ms. Jackson; you didn’t
                complain about her.

                THE DEFENDANT: Because see, sir, I had Ms. Jackson,
                right, and Ms. Jackson helped me out. Okay. Mr. Swisher have
                done nothing for me in 10 months.




                                               - 17 -
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 18 of 36 PageID 119


                THE COURT: Okay.

                THE DEFENDANT: Okay? Ms. Jackson came in and stepped
                to the plate and she represented me to the fullest for two weeks.
                When she got my dispatch records reflected that the victim lied
                on — about how I came into the store, so on and so on. And
                then she was removed for no reason at all. I wrote Mr. Dillinger
                asking why when I had a woman that is willing to fight for me
                when she told me she would. And she said she read my
                discovery entirely.

                What I ask him to talk to her — when I first met this gentle-
                man October 27th he told me he would fight for me and he
                told me he got to talk to Swisher first. Ms. Jackson, when she
                represented me, she told me that she — once she got — she
                read my discovery entirely. She’s willing to represent me to
                the fullest extent and she said I got investigators watching —
                observing your dispatch records. She said, you will that [sic]
                and she got it with me in two weeks.

                Strangely, on the 27th when I meet this gentleman here, she
                disappeared for no explanation at all. And then I ask him why
                was she dismissed. He told me that she did not have the
                experience. I couldn’t believe that, sir.

                THE COURT: Okay. Like I say, I don’t run the Public
                Defender’s Office and how they assign public defenders.
                I’ve pretty much covered everything that you covered in your
                motion to discharge Mr. Parish. Okay? He’s indicated that your
                request to run a motion to suppress[, h]e ethically cannot run it
                as an attorney. He has a lot more legal knowledge than you. I
                don’t know who does your research, whether you do it yourself
                or one of those jailhouse lawyers is doing it for you. But the
                jailhouse lawyer’s not going to do a day of your time. You have
                to understand that. So at this juncture I cannot remove Mr.
                Parish.

                THE DEFENDANT: I don’t want him, sir.

                THE COURT: All right.

                THE DEFENDANT: I don’t trust him.

                THE COURT: Well, so, you’re going to have to decide what
                your next move is going to be. Okay? So, I’m not going
                to — so you can either have you or your family hire someone
                or embark on self-representation after a proper motion for a


                                             - 18 -
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 19 of 36 PageID 120


                 Faretta hearing. But in the meantime, these motions that you
                 filed are stricken as nullities.

          Thomas subsequently moved for a Faretta hearing. After a hearing and

    through colloquy, the state court granted the motion and Thomas proceeded pro se

    with Parish as standby counsel. Thomas filed another motion to suppress and

    was granted a hearing on the motion. After encountering difficulty with examin-

    ing a witness during the hearing, Thomas elected to have Parish re-appointed.

    (Respondent’s Exhibit 7, transcript of November 2, 2012, at 38–39) Parish again

    asserted that no basis for suppression existed and moved to dismiss the motion,

    which motion the state court granted.

          Later Thomas again moved to dismiss Parish and moved to proceed pro se so

    that he could litigate the motion to suppress. The state court held a hearing on the

    motions during which Thomas again complained that Parish would not

    communicate with him or file a motion to suppress. The judge inquired

    (Respondent’s Exhibit 8, transcript of January 17, 2013, hearing at 5–12):

                 THE COURT: What’s the basis of your motion to dismiss
                 counsel today, Mr. Thomas?

                 THE DEFENDANT: First of all, my motion’s based, again,
                 on the facts that I had [at] that suppression hearing. And before
                 I had the suppression hearing, before I became pro se, Judge
                 Luce instructed me before he granted a Faretta hearing, he told
                 me if I filed any frivolous motions, that they would be striked
                 [sic]. And, apparently, Judge Luke [sic] seen that my motion
                 had merit to it because he wouldn’t address my motions to be
                 filed within the court. But my main concern was after the
                 hearing of the suppression hearing [sic], Mr. Parish and I, he
                 came back and talked to me in the back. As he was speaking to
                 me and he just told me, he showed me, the things that I did
                 wrong as part of the suppression hearing. And then I asked him
                 why he wouldn’t honor my motions. And his — it was his


                                              - 19 -
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 20 of 36 PageID 121


                exact words to me was that his boss man, which is John
                Swisher, told him I have no grounds, and he say he can’t go
                against his boss. And then I said, well, okay, since you my full
                time —
                ....

                THE COURT: If you say, this is what Mr. Parish and I talked
                about in private, I can’t say, oh, Mr. Parish, you can’t respond
                to what Mr. Thomas said to defend yourself because you’re
                going to give up attorney-client [privilege]. If you were going to
                tell us all this stuff, supposedly he said she said, in your own
                attorney-client relationship, then Mr. Parish has to be given a
                fair opportunity to respond. So, I’m cautioning you as to what
                you’re going to tell us as far as this complaint is concerned. Is
                the bottom line you want to go back to representing yourself
                and do the motion to suppress?

                THE DEFENDANT: No, sir. I would like to dismiss the
                Public Defender’s Office because I have a bar complaint
                against —

                THE COURT: That’s not a basis to dismiss a lawyer. You
                can’t — anybody can — if that was the case, you just file a
                bar complaint, hey, I got a new lawyer. Everybody in here
                would — we’d have — they’d have six or seven different
                lawyers. That’s not a basis.

                THE DEFENDANT: Yes, sir.

                THE COURT: If there’s a factual basis — what has he not
                done that you think he needs to, or that you believe needs to
                be done in your case; the filing of the motion to suppress?

                THE DEFENDANT: Yes, sir.

                THE COURT: Okay. Well, Mr. Parish, do you think there’s
                a basis, a legal basis, to file a motion to suppress?

                MR. PARISH: No, sir.

                THE COURT: All right. You know, I — this — we had
                this argument, whether or not we had this discussion with
                another client already because he was upset and wanted to
                fire his lawyer because the lawyer wouldn’t file a motion to
                suppress he said that he needed to file. And I explained to that
                client, as I’m going to explain to you, that there — the lawyer
                has to have a good-faith belief that there’s a basis to go forth


                                              - 20 -
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 21 of 36 PageID 122


                with the motion to file it. It’s not, my client wants me to file a
                motion to suppress, so I’m going to file it. If the lawyer assesses
                the situation and decides there’s not a sufficient legal basis, then
                as a matter of ethics, the lawyer cannot file the motion, so, is
                that what you’re telling me, Mr. Parish?

                MR. PARISH: It is, sir. And, like Mr. Thomas stated,
                following the culmination of the last motion, I took the time to
                explain everything he did wrong, the appropriate methods to
                conduct a motion to suppress and prepare his questions ahead
                of time, all the different things necessary should he desire to
                proceed on that course.

                THE COURT: Okay.

                THE DEFENDANT: Your Honor, excuse me, sir.

                THE COURT: So Mr. Parish is not going to be filing the
                motion to suppress for the reasons indicated. So where does
                that leave you?

                THE DEFENDANT: Okay. And not only that, sir, I’ve been
                having problems with Mr. Parish as far as him doing anything
                for me. I had a bar complaint against Mr. Parish. I also have
                got a bar complaint against Mr. Swisher pertaining —

                THE COURT: He’s not even your lawyer.

                THE DEFENDANT: I know. But I’m saying based on
                what — what I was told, I filed a bar complaint based on the
                conversation we had, me and Mr. Parish had. Mr. Parish have
                never came and visit me. I’ve been — he’s been my attorney
                since October the 27th, 2011. He never visit[ed] me. He never
                asked for any of my 62’s. We don’t have no type of
                communication and relationship as far as —

                THE COURT: All right. Well, the subjective relationship you
                have and whether you feel good about it is not a basis. Have
                you had discussions — responded to his 62’s, Mr. Parish?

                MR. PARISH: I’ve discussed these issues previously on the
                record. I’ve discussed them with the Florida Bar. They’ve
                dismissed his complaint. And I’ll stand by anything I’ve
                previously said.

                THE COURT: All right. Anything additional, Mr. Thomas?
                I’m not dismissing the PD’s office based on what I’ve heard.


                                               - 21 -
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 22 of 36 PageID 123




                 THE DEFENDANT: Well, sir, right as far as I can say, sir, the
                 public defender office and the state attorney is trying to — it
                 conspired against me in this situation.

                 THE COURT: Oh, now, . . . we got the conspiracy theory out
                 there now, right?

                 THE DEFENDANT: It is, sir, because —

                 THE COURT: They’re conspiring against you. The fact that
                 you have what, how lengthy a criminal record? And the fact
                 that you’re alleged to have committed a serious offense that
                 you’re facing a 30-year min[imum] mand[atory]. And they’re
                 the only people standing between you and potentially going to
                 prison for the next 30 years or so.

                 ....

                 THE COURT: All right. Do you want — I guess, bottom line
                 is, do you stay with Mr. Parish? There’s not a basis for you, for
                 them to come off. And I’m frankly, you know, this history of
                 this back and forth, it’s all my lawyer’s fault is something that
                 I’ve seen over and over again in the system. So, if you want to
                 represent yourself, fine. You’ve got a trial on April 2nd. You’ve
                 been through it all with Judge Luce. I’ll tell you all the foolish
                 things, which you’ve already established for yourself in trying
                 to conduct a motion to suppress. So you don’t need me to tell
                 you how you’re going to be disadvantaged representing yourself
                 because you’ve already proven it apparently even though I
                 wasn’t there on one occasion before. But if that’s what you
                 want to do, that’s fine.

          The judge inquired of Thomas about his educational background and

    his understanding of legal procedure. The judge advised Thomas that, if he

    represented himself and renewed the motion to suppress, the motion would be

    addressed during the course of the trial and not in another suppression hearing.

    (Respondent’s Exhibit 8, transcript of January 17, 2013, hearing at 12–15) The judge

    advised Thomas of the disadvantages of proceeding pro se and inquired of Thomas




                                               - 22 -
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 23 of 36 PageID 124


    who he wanted to represent him at trial (Respondent’s Exhibit 8, transcript of

    January 17, 2013, hearing at 15–18):

                 THE COURT: You’re going to be at a disadvantage. He’s
                 been doing this for 30 years. You’ve never done this before.
                 You’ve got a tenth grade education and no background. It’s a
                 ridiculous idea for anybody to ever self-represent but people
                 decide to do it all the time. But you understand that you’re
                 going to be disadvantaged in doing this. You’ve already
                 demonstrated that. I mean, you should be the poster child
                 for somebody saying I don’t want to represent myself based on
                 apparently what happened in the last hearing. Understanding
                 all that, you’re still making the free and volitional decision that
                 you choose to represent yourself?

                 THE DEFENDANT: You leave me between a rock and a hard
                 place on that one, sir. I guess I can’t have another suppression
                 hearing. Is that what you’re saying?

                 THE COURT: You can object to the admission of the
                 evidence. I’m just not going to go . . . chasing my tail for four or
                 five hours on something that we’ve already gone through once.
                 Typically, with a lawyer you would set the hearing in advance
                 of the trial, but it’s not required. There’s nothing that says you
                 have to. If we’re in trial, jeopardy attaches and I grant the
                 motion, State’s got a problem. But they don’t have a problem
                 in doing it that way because they’ve — they’re confident that
                 they’re going to win as far as the motion’s concerned. Is that
                 right?

                 [THE PROSECUTOR]: That’s right, judge.

                 THE COURT: All right. And so, there’s nothing that says I
                 can’t do it. If I get it wrong it doesn’t really matter if I get it
                 wrong and I should have granted it, and I deny it, because it’s
                 going to be on appeal.

                 And it doesn’t matter whether it’s pretrial or a trial because
                 eventually if you get convicted and I was mistaken about not
                 granting the motion to suppress, the Court’s not going to care
                 whether I didn’t — whether I did it in the trial or whether I did
                 it in advance of the trial.

                 So logistically it makes more sense to do it this way. So, yeah,
                 you’ll be able to argue at the trial. We’ll probably proffer some
                 of the witness testimony outside the hearing of the jury and


                                                - 23 -
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 24 of 36 PageID 125


                you’ll be able to argue that I shouldn’t allow them to testify.
                And so, yes, we will have a motion to suppress but it will be
                as part of the trial itself. So, no, we’re not going to have one
                in advance of the trial. Everybody’s going to show up and
                we’re going to do the trial and go from there. So that’s how
                I’m planning on handling it. So with that in mind and given
                everything we’ve discussed, you’ve got a choice to make
                whether you want to represent yourself or whether you want
                to stick with Mr. Parish.

                THE DEFENDANT: Well, I have no choice. I guess I have
                to represent [sic] Mr. Parish then.

                THE COURT: You want — you’re going to stick with Mr.
                Parish?

                THE DEFENDANT: Yes, sir. I have to.

                THE COURT: All right. Then we’ll indicate that he’s
                withdrawing the motion to dismiss counsel at this point. . . .

    Thomas proceeded to trial represented by Parish.

          Thomas fails to show “good cause” justifying entitlement to a different

    appointed lawyer. Thomas v. Wainwright, 767 F.2d 738, 742 (11th Cir.1985),

    explains:

                Good cause for substitution of counsel cannot be determined
                “solely according to the subjective standard of what the
                defendant perceives.” McKee v. Harris, 649 F.2d at 932. A
                defendant’s general loss of confidence or trust in his counsel,
                standing alone, is not sufficient. Id. See also Hutchins v. Garrison,
                724 F.2d 1425, 1430–31 (4th Cir. 1983) (rejecting ineffective
                assistance of counsel claim where defendant’s trial counsel had
                moved to withdraw due to lack of communication with
                defendant allegedly stemming from defendant’s distrust based
                on defense counsel’s earlier service as assistant district
                attorney), cert. denied, 464 U.S. 1065, 104 S. Ct. 750, 79
                L. Ed. 2d 207 (1984). A defendant, by unreasonable silence or
                intentional lack of cooperation, cannot thwart the law as to
                appointment of counsel.




                                                - 24 -
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 25 of 36 PageID 126


           Neither Thomas’s disagreement with Parish about the viability of a motion to

    suppress nor his unsupported allegations of a breakdown in communication provides

    a basis for appointment of a different attorney. The state court conducted thorough

    inquiries into Thomas’s allegations and concluded that no basis existed to replace

    Parish with another appointed attorney. Thomas establishes no violation of either

    his federal constitutional right to self-representation or his federal right to due

    process. Accordingly, because he fails to show that the state court either

    unreasonably applied clearly established federal law or unreasonably determined the

    facts, Thomas is entitled to no relief on ground one. 28 U.S.C. § 2254(d)(1), (d)(2).

    Ground Two

           Thomas contends that the state post-conviction court’s denial of grounds one

    and two of his Rule 3.850 motion resulted in either an unreasonable application of

    clearly established federal law or an unreasonable determination of the facts. In

    ground one of his Rule 3.850 motion Thomas alleges that his trial counsel rendered

    ineffective assistance by not “mov[ing] for discharge based upon legally insufficient

    probable cause to stop Petitioner.” (Doc. 1 at 25) In ground two of his Rule 3.850

    motion Thomas alleges that his trial counsel rendered ineffective assistance by not

    “mov[ing] to suppress the items seized in the search following his unlawful stop.”

    (Doc. 1 at 25)

    Ground One of Rule 3.850 motion

           Thomas claims that Officer Liem Mach lacked probable cause to stop him.

    Thomas asserts that “[t]he BOLO description described the robber as a black male,



                                               - 25 -
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 26 of 36 PageID 127


    possibly wearing a mask, wearing a green jacket, with a big face and possibly riding

    a bicycle.” (Doc. 1 at 28) (emphasis in original) He argues that his clothing did

    not match the description “to a sufficient degree to justify a stop.” (Doc. 1 at 28)

    Thomas contends that his trial counsel “provided ineffective assistance by failing to

    move for discharge based upon legally insufficient probable cause to stop Petitioner.”

    (Doc. 1 at 25)

          The state post-conviction court denied this ground as follows (Respondent’s

    Exhibit 15, Order Denying Defendant’s Motion for Postconviction Relief at 2–3)

    (court’s record citations omitted):

                 In ground one, Defendant’s previous motion claimed that
                 counsel was ineffective for failing to investigate a police stop
                 and move to suppress the stop. The Court previously struck
                 that claim as facially insufficient. In Defendant’s amended
                 motion, he does not address the insufficiencies identified by
                 the Court's prior order, but sets out a somewhat different claim.
                 Defendant’s amended ground one alleges that counsel was
                 ineffective for failing to move to dismiss based on allegedly
                 manufactured probable cause. He alleges that the police
                 manufactured the description of the robber relied upon to stop
                 Defendant and alleges that the traffic law relied upon to stop
                 Defendant did not exist. Notes in the margins of Defendant’s
                 exhibits (which are unsworn) appear to suggest that he asserts
                 that the bicycle registration ordinance did not apply to him
                 because he was a resident of Hillsborough County. Defendant
                 alleges that he would have been acquitted if counsel had moved
                 to dismiss.

                 Ground one is without merit because it does not set out
                 any ground for dismissing the charges against Defendant[.]
                 Defendant filed a pro se motion to suppress based on this stop
                 while representing himself, and the traffic stop was proper.
                 “[C]ounsel cannot be deemed ineffective for failing to object to
                 meritless issues.” Thompson v. State, 759 So. 2d 650, 665 (Fla.
                 2000). The remedy for a violation of the Fourth Amendment
                 to the United States Constitution is suppression of evidence
                 obtained as a result of the illegal stop, not dismissal of the case.
                 See, e.g., Williams v. State, 138 So. 2d 960, 961 (Fla. 2d DCA


                                                - 26 -
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 27 of 36 PageID 128


                1999) (“Therefore, the stop was illegal, and all evidence seized
                as a result of it should have been excluded.”). Even if
                Defendant was correct that the stop was illegal, the issue could
                be adequately addressed by a motion to suppress and would
                not give rise to a motion to dismiss. Although Defendant
                previously alleged that counsel should have filed a motion to
                suppress, his claim was facially insufficient because he did not
                specify what evidence would have been suppressed, specify
                how it would have affected the outcome of the trial, or allege
                that he would not have been found guilty if counsel had filed a
                motion to suppress. See Kormondy v. State, 983 So. 2d 418, 430
                (Fla. 2007); accord Kimmelman v. Morrison, 477 U.S. 365, 375
                (1986); Zakrzewski v. State, 866 So. 2d 688, 694 (Fla. 2003).
                Defendant’s motion still fails to clarify these insufficiencies.

                Regardless, counsel was not deficient: the stop was justified
                because the officer had probable cause to believe that
                Defendant was in violation of the ordinance requiring residents
                to register their bicycles. This ordinance requires St. Petersburg
                residents to register their bicycles and display a license. St.
                Petersburg, Fla., Code of Ordinances §§ 26-202, 26-204 (2010).
                Residency is presumed if the person cannot establish
                non-residence. Id. at § 26-202(c). An officer may conduct a
                traffic stop when he or she has probable cause to believe a
                traffic violation has occurred. Gordon v. State, 901 So. 2d 399,
                402 (Fla. 2d DCA 2005); see State v. Johns, 920 So. 2d 1156,
                1157–[5]8 (Fla. 2d DCA 2006) (holding that an expired license
                tag justifies a traffic stop). “Probable cause is evaluated from
                the viewpoint of a prudent cautious police officer on the scene
                at the time of arrest.” State v. Riehl, 504 So. 2d 798, 800 (Fla. 2d
                DCA 1987). The issue is not whether the traffic violation
                actually occurred, but whether the officer had probable cause to
                believe that a violation occurred. State v. Wimberly, 988 So. 2d
                116, 119–20 (Fla. 5th DCA 2008) (holding that a stop based
                on illegally tinted windows was not invalid merely because the
                window tint was legal). The officer who made the stop testified
                at a hearing on Defendant’s pro se motion to suppress that he
                observed Defendant riding a bicycle without a registration in St.
                Petersburg. Even if Defendant was not actually a St. Petersburg
                resident, the officer had probable cause to stop Defendant based
                on the lack of registration and his presence in St. Petersburg.
                There was therefore no basis for a motion to suppress, and
                counsel was not deficient. Ground one is denied.

          Contrary to Thomas’s contention, the record supports a finding of probable

    cause to stop Thomas. Officer Mach observed Thomas riding a bicycle that lacked


                                               - 27 -
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 28 of 36 PageID 129


    the registration required under local ordinance. An officer’s decision to initiate a

    traffic stop is generally reasonable “where the police have probable cause to believe

    that a traffic violation has occurred.” Whren v. United States, 517 U.S. 806, 810

    (1996). Based on his observation of Thomas, Officer Mach had sufficient probable

    cause to stop and detain Thomas for failing to comply with the local ordinance

    requiring a resident to both register a bicycle and display the registration. See, e.g.,

    United States v. Barker, 2013 WL 6231282 at *3 (M.D. Fla. 2013) (“Thus, even if

    the Court accepted Defendant's testimony that he was not riding his bicycle in the

    middle of the road as credible, which the Court does not, the officers still had

    probable cause to stop and detain Defendant given that it was after sunset, and

    Defendant’s bicycle was not properly equipped with a light in violation of Florida

    Statute § 316.2065(7). Thus, the officer’s stop and subsequent detention of

    Defendant to investigate the bicycle infractions did not violate Defendant’s Fourth

    Amendment rights).

              Thomas establishes neither deficient performance nor resulting prejudice

    from counsel’s alleged error. Strickland, 466 U.S. at 691–92. Thomas fails to meet

    his burden of proving that the state court either unreasonably applied Strickland or

    unreasonably determined the facts by rejecting this ground. 28 U.S.C. § 2254(d)(1),

    (d)(2).

    Ground Two of Rule 3.850 motion

              Thomas alleges that his trial counsel rendered ineffective assistance by

    not “mov[ing] to suppress the items seized in the search following his unlawful


                                                - 28 -
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 29 of 36 PageID 130


    stop.” (Doc. 1 at 25) The state post-conviction court denied this ground as follows

    (Respondent’s Exhibit 15, Order Denying Defendant’s Motion for Postconviction

    Relief at 3–4) (court’s record citations omitted):

                   In ground two, Defendant alleges that counsel failed to move to
                   suppress a search incident to arrest. He alleges that the victim
                   testified in deposition that she saw the clothes from Defendant’s
                   backpack before she identified Defendant. He argues that the
                   police must therefore have searched his backpack and removed
                   the clothes before she identified him as the perpetrator. He
                   alleges that any search was unreasonable prior to the victim’s
                   identification. He alleges that he would have been acquitted if
                   counsel had brought these facts to the Court’s attention.

                   Ground two is without merit because it continues to be
                   facially insufficient, it is refuted by the record, and Defendant
                   was not prejudiced. First, ground two continues to be facially
                   insufficient because it does not allege that the motion would
                   have been granted. In order to establish prejudice as the result
                   of a failure to file a motion to suppress, a defendant must also
                   demonstrate that the motion would have been successful and
                   the evidence would have been excluded. See Kormondy v. State,
                   983 So. 2d 418, 430 (Fla. 2007); accord Kimmelman v. Morrison,
                   477 U.S. 365, 375 (1986); Zakrzewski v. State, 866 So. 2d 688,
                   694 (Fla. 2003). Even after an opportunity to amend,
                   Defendant has not specifically alleged that the motion would
                   have been granted and the evidence would have been excluded.
                   It therefore continues to be facially insufficient.

                   Regardless, counsel was not deficient because Defendant’s
                   allegations are refuted by the record. While Defendant alleges
                   that the victim testified that she saw the clothes before she
                   identified Defendant, he has taken her testimony out of context.
                   In context, it is clear that the victim’s testimony Defendant
                   cites was a misunderstanding. The victim initially testified as
                   Defendant alleges.[6] Counsel continued to ask her questions to
                   clarify her testimony:


           6
            The victim testified in her deposition (Respondent’s Exhibit 15, attach. C to final order
    denying Rule 3.850 motion at 10–11):

                   Q: Okay, now let me ask you this. Did you see the clothes from the
                   backpack, or from wherever they had them, did you see that before
                   you were asked to identify him?
                                                                                            (continued…)


                                                    - 29 -
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 30 of 36 PageID 131




                          Q. Okay. But what I'm trying to find out is did
                          you see the clothes before you saw the person
                          standing next to the police car, or did you see the
                          guy standing next to the police car first?

                          A. I saw the guy first.

                          Q. Okay, and then they showed you the clothes.

                          A. Yes.




                A: Yes.

                Q: So you knew about the clothes before you saw the person?

                A: Yeah.

                Q: Did they tell you that the clothes that you were shown came out
                of that guy’s backpack?

                A: No. I said when he told me, the sheriff, the police look in the bag,
                they cannot see, you know, they pull the stuff and the mask and the
                stuff, you know, I told him that’s the stuff he was wearing. And that’s
                the nylon socks and they found that in his bag, the nylon socks, the
                one he was wearing.

                Q: Okay. But did you identify those clothes before or after you saw
                the person?

                A: Oh no, before I told him what he was wearing. I told him he was
                wearing [a] jacket.

                Q: All right.

                A: Dark color.

                Q: Right?

                A: And the pant[s], like khaki color dark. But I’m not sure, you
                know, because — but I’m sure that’s him.

                Q: Okay. But what I’m trying to find out is did you see the clothes
                before you saw the person standing next to the police car or did you
                see the guy standing next to the police car first?

                A: I saw the guy first.

                Q: Okay, and then they showed you the clothes[?]

                A: Yes.


                                                    - 30 -
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 31 of 36 PageID 132


                 It appears, based on the transcript, that the victim was
                 confused as to counsel’s question initially, but she ultimately
                 testified that she saw Defendant first, then saw the clothes. This
                 is consistent with Officer Scott Cameron’s trial testimony that
                 he conducted a search of the backpack after the victim told him
                 that Defendant was wearing different clothes. There is therefore
                 no basis for Defendant’s allegation that the search occurred
                 prior to the identification. Ground two is denied.

          To obtain relief on an ineffective assistance of counsel claim for failing to file a

    motion to suppress, Thomas must prove that (1) counsel’s representation fell below

    an objective standard of reasonableness, (2) he has a meritorious Fourth Amendment

    claim, and (3) a reasonable probability of a different verdict exists absent the

    excludable evidence. Zakrzewski v. McDonough, 455 F.3d 1254, 1260 (11th Cir. 2006)

    (citing Kimmelman v. Morrison, 477 U.S. 365, 375 (1986)).

           Thomas fails to show that he has a meritorious Fourth Amendment claim.

    Thomas presents no evidence showing that his arrest was unlawful. Accordingly,

    a motion to suppress the contents of the backpack obtained as a result of a search

    incident to his lawful arrest would have failed. Thomas also presents no evidence

    to substantiate his allegation that the police impermissibly showed the victim the

    contents of the backpack before she identified Thomas as the perpetrator. Because

    Thomas fails to establish a meritorious Fourth Amendment claim, he cannot sustain

    his ground of ineffective assistance of counsel for not filing a motion to suppress this

    evidence. Zakrzewski, 455 F.3d at 1260. Thomas fails to meet his burden of proving

    that the state court either unreasonably applied Strickland or unreasonably

    determined the facts by rejecting this ground. 28 U.S.C. § 2254(d)(1), (d)(2).




                                               - 31 -
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 32 of 36 PageID 133


    Ground Three

          Thomas contends that his trial counsel rendered ineffective assistance by

    not moving to suppress the victim’s show-up identification of Thomas. Thomas

    argues that when the victim identified him, he was surrounded by police officers and

    was the only black male at the scene. He further argues that he did not match the

    description of the suspect and that the police showed the victim the contents of his

    backpack — including clothing worn during the robbery — before the victim

    identified him. Thomas alleges that his trial counsel should have moved to suppress

    the victim’s identification based on this allegedly suggestive identification procedure.

          The state post-conviction court denied this ground as follows (Respondent’s

    Exhibit 15, Order Denying Defendant’s Motion for Postconviction Relief at 4–6)

    (court’s record citations omitted):

                 In ground three Defendant alleges that counsel should have
                 moved to suppress the show-up identification. He alleges that
                 the victim was asked to identify him while he was handcuffed,
                 after she had been shown the clothes, and where there were no
                 other black males. Defendant alleges that he would have been
                 acquitted if counsel had brought these facts to the Court’s
                 attention.

                 Ground three is without merit because it continues to be
                 facially insufficient and the motion would have been denied if
                 counsel had made it. First, this ground continues to be facially
                 insufficient because Defendant does not specifically allege
                 that the motion would have been granted and the evidence
                 excluded. See Kimmelman, 477 U.S. at 375; Kormondy, 983
                 So. 2d at 430; Zakrzewski, 866 So. 2d at 694. Second, this
                 motion would have been denied. “[S]how-ups are not invalid
                 unless the police aggravate the suggestiveness of the
                 confrontation or the procedure gives rise to a substantial
                 likelihood of irreparable misidentification under the totality
                 of the circumstances.” Jenkins v. State, 96 So. 3d 1110, 1112
                 (Fla. 1st DCA 2012). Keeping a suspect in handcuffs does not


                                               - 32 -
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 33 of 36 PageID 134


                  itself invalidate a show-up. Id. The Court should consider the
                  totality of the circumstances, including the length of time
                  between the crime and the confrontation and the witness’s
                  opportunity to view the criminal at the time of the crime,
                  degree of attention, accuracy of prior description, and level
                  of certainty. Perez v. State, 648 So. 2d 715, 719 (Fla. 1995).

                  The police did not aggravate the suggestiveness of the
                  identification and there was not a substantial likelihood of
                  irreparable misidentification in this case. The victim identified
                  Defendant the same day as the crime, about half an hour after
                  the crime occurred. She testified that she got a good view of
                  Defendant’s face when he was close to her, in the daylight,
                  before he put a stocking over his head. Her prior description
                  of Defendant to the police, although not incredibly detailed,
                  was accurate — as demonstrated by the picture attached
                  to Defendant’s motion, he was a muscular, older, bald
                  African-American male. When asked to identify Defendant,
                  she recognized him even though he was wearing different
                  clothing and noted that his clothing was different. The clothing
                  that she testified Defendant was wearing during the robbery
                  was found in his backpack. She testified that she was sure of
                  her identification. Like in Jenkins, the fact that Defendant was
                  in handcuffs, by itself, does not invalidate the identification.
                  The fact that he was the only black male is inherent in a one-
                  on-one show-up, and, as addressed in ground two, the victim
                  was not shown the clothes before she identified Defendant. The
                  police did not do anything else to aggravate the suggestiveness.
                  Accordingly, the totality of the circumstances does not give
                  rise to a substantial likelihood of irreparable misrepresentation
                  and the police did not aggravate the suggestiveness of the
                  procedure. A motion to suppress the identification would
                  therefore be denied, and counsel was not deficient for failing
                  to make that meritless motion. Ground three is denied.

           A defendant possesses a due process right to exclude identification testimony

    resulting from an unnecessarily suggestive identification procedure conducive to

    irreparable mistaken identification. Manson v. Brathwaite, 432 U.S. 98, 104 (1977).

    A suggestive identification procedure, without more, results in no due process

    violation. Neil v. Biggers, 409 U.S. 188, 198–99 (1972). An assessment of the

    constitutionality of a trial court’s decision to admit an out­of­court identification is a


                                               - 33 -
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 34 of 36 PageID 135


    two-step analysis. First, the court must determine whether the original identification

    procedure was unduly suggestive. Dobbs v. Kemp, 790 F.2d 1499, 1506 (11th Cir.

    1986), modified in part on other grounds, 809 F.2d 750 (11th Cir.), cert. denied, 481 U.S.

    1059 (1987). If not, the inquiry is over. See Perry v. New Hampshire, 565 U.S. 228,

    233 (2012) (“Our decisions . . . turn on the presence of state action and aim to deter

    police from rigging identification procedures, for example, at a lineup, show up, or

    photograph array. When no improper law enforcement activity is involved, we hold,

    it suffices to test reliability through the rights and opportunities generally designed

    for that purpose, notably, the presence of counsel at postindictment lineups, vigorous

    cross-examination, protective rules of evidence, and jury instructions on both the

    fallibility of eyewitness identification and the requirement that guilt be proved

    beyond a reasonable doubt.”). Only if the original identification procedure was

    unduly suggestive must the court consider whether, under the totality of the

    circumstances, the identification was nonetheless reliable. See Perry, 565 U.S. at 241

    (“The due process check for reliability, Brathwaite made plain, comes into play only

    after the defendant establishes improper police conduct.”).

           Thomas fails to show that the identification was unduly suggestive. See, e.g.,

    United States v. Walker, 201 F. App’x 737, 741 (11th Cir. 2006) (per curiam) (holding

    that a one-on-one identification of an individual in front of a marked patrol car with

    his hands cuffed behind his back was not unnecessarily suggestive).7 Even assuming



           7
             “Unpublished opinions are not considered binding precedent, but they may be cited as
    persuasive authority.” 11th Cir. Rule 36-2.


                                                  - 34 -
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 35 of 36 PageID 136


    that the show­up identification procedure was unduly suggestive, based on the

    totality of the circumstances, the victim’s identification was reliable. Cikora v. Dugger,

    840 F.2d 893, 895 (11th Cir. 1988). The victim testified that she had the opportunity

    to view Thomas when he entered the store and came face-to-face with her. The

    victim saw Thomas in broad daylight and had the opportunity to see his face before

    he put the stocking over his head. The victim provided the police with a physical

    description of the perpetrator and his clothing before she was taken to the show-up

    and unequivocally identified Thomas at the arrest scene less than an hour after the

    crimes despite Thomas changing his clothes.

          Even if the show­up identification was suggestive, the identification was

    reliable. Biggers, 409 U.S. at 199–200; Johnson, 817 F.2d at 729 (holding that

    because the Neil factors were met, the eyewitness’s “out-of-court identification was

    not unreliable even if it had been impermissibly suggestive, and [the] trial was not

    rendered fundamentally unfair by the trial court’s admission of [the eyewitnesses’]

    testimony”). Because no constitutional defect exists in the victim’s out-of-court

    identification, trial counsel had no basis to move to suppress the identification.

    Thomas fails to meet his burden of proving that the state court either unreasonably

    applied Strickland or unreasonably determined the facts by rejecting this ground.

    28 U.S.C. § 2254(d)(1), (d)(2).

          Accordingly, Thomas’s application for the writ of habeas corpus (Doc. 1) is

    DENIED. The clerk must enter a judgment against Thomas and close this case.




                                              - 35 -
Case 8:17-cv-02205-SDM-AAS Document 17 Filed 09/30/20 Page 36 of 36 PageID 137


                              DENIAL OF BOTH
                      A CERTIFICATE OF APPEALABILITY
                   AND LEAVE TO APPEAL IN FORMA PAUPERIS

          Thomas is not entitled to a certificate of appealability (“COA”). A prisoner

    seeking a writ of habeas corpus has no absolute entitlement to appeal a district

    court’s denial of his application. 28 U.S.C. § 2253(c)(1). Rather, a district court

    must first issue a COA. Section 2253(c)(2) permits issuing a COA “only if the

    applicant has made a substantial showing of the denial of a constitutional right.”

    To merit a COA, Thomas must show that reasonable jurists would find debatable

    both the merits of the underlying claims and the procedural issues he seeks to raise.

    See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 478 (2000); Eagle v.

    Linahan, 279 F.3d 926, 935 (11th Cir 2001). Because he fails to show that reasonable

    jurists would debate either the merits of the claims or the procedural issues, Thomas

    is entitled to neither a COA nor leave to appeal in forma pauperis.

          Accordingly, a certificate of appealability is DENIED. Leave to appeal in

    forma pauperis is DENIED. Thomas must obtain permission from the circuit court to

    appeal in forma pauperis.

          ORDERED in Tampa, Florida, on September 30, 2020.




                                             - 36 -
